                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         BRUCE SHANNON,
                                  10                                                        Case No. 18-cv-06869-RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER DISMISSING CASE
                                  12
Northern District of California
 United States District Court




                                         SANTA CLARA VALLEY TRANSIT
                                  13     AUTHORITY, et al.,
                                  14                    Defendants.

                                  15          On February 13, 2019, pro se plaintiff Bruce Shannon’s complaint was dismissed with

                                  16   leave to amend. Shannon was advised that failure to file an amended complaint by March 15, 2019

                                  17   would result in closure of the case without further notice. The time for filing this amendment has

                                  18   passed, accordingly the action is dismissed and the clerk is directed to close the case.

                                  19

                                  20   IT IS SO ORDERED.

                                  21

                                  22   Dated: March 20, 2019

                                  23                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
